DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Hassebrock et al US 20040008137 discloses a method comprising receiving, via a processor, a plurality of radar cross-section (RCS) measurements of a space object from a radar having a field of view, wherein the RCS measurements are obtained from a plurality of passes of the space object into the field of view; estimating, via the processor, a first expected RCS value based on the RCS measurements when the space object is within the field of view at a first elevation angle relative to the radar, and a second expected RCS value based on the RCS measurements when the space object is within the field of view at a second elevation angle relative to the radar, wherein the first elevation angle is greater than the second elevation angle. 
The instant invention discloses determining, via the processor, a stability index (SI) based on the first expected RCS value and the second expected RCS value; receiving, via the processor, an RCS measurement from the radar when the space object is within the field of view at the first elevation angle or the second elevation angle, wherein the RCS measurement is received after the SI has been determined; inputting, via the processor, the SI updated based on the RCS measurement being slidably windowed into a finite state machine (FSM), wherein the FSM tracks the space object between a 
	Claim 34 is allowed for the same reason as claim 1. Claims 2-33 ae allowed by virtue of being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648